Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-20 are subject to examination.  
Claims 21-25 are cancelled.  

Priority
Applicant’s claim for domestic priority as claimed in this application under 35 U.S.C. 119(e) is acknowledged.  
Applicant’s claim for PCT as claimed in this application under 35 U.S.C. 371, is acknowledged.  
This application is a 371 of PCT/EP2017/067081 07/07/2017
PCT/EP2017/067081 has PRO 62/360,826 07/11/2016

Response to Amendment
The preliminary amendment, paper dated 1/10/2019 (claims, specification) is acknowledged.

Drawings
The figures submitted on 1/10/19 are acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., EP 3230917 B1, pages 1-11 in view of Linecker et al., 20100122327 and Redburg, 20170279795.
Referring to claim(s) 1, 9, Dan discloses a communication device for communicating with a server using dual-network authentication, the communication device comprising:
a memory configured to store an identifier of the communication device (5th paragraph, page 2);
a method of dual-network authentication for a communication device to communicate with a server (first and second channel, para 7, page 4, / dual band, para 6, page 7, between server and client), the method comprising: a processor to sending a communication request to the server over an Internet Protocol communication network (accessing from a client to a server over a packet based network, 5th paragraph, page 2), in reply to the communication request, receiving a communication challenge from the server over a network (transmitting a challenge from the server to the client, 5th paragraph, page 2), generating a response to the communication challenge based on information associated with the communication device (computing by the client using the challenge, 5th paragraph, page 2), sending the th paragraph, page 2), upon the server authenticating the response, establishing a connection with the server over the Internet Protocol (IP) communication network (validating the information received from the client and providing access to the client, 5th paragraph, page 2). Dan does not specifically mention about, which is well-known in the art, which Linecker discloses, short message service (SMS) communication, para 13, 17. 
[0013] FIG. 1 is a block diagram of an example system 100 for securely authenticating access to remote resources. The system 100 includes a first client 110 (e.g., a desktop computer) and a second client 120 (e.g., a mobile phone). The first client 110 and second client 120 can communicate with one or more servers, for example, using a first communications channel 130 (e.g., the Internet). As another example, the second client 120 can communicate with the one or more servers using a second communications channel 140 (e.g., using Short Message Service (SMS) protocol on a mobile communications network). The system also includes a resource server 150, an authorization server 162, and a web server 164 (e.g., a VPN web server).
[0017] In some implementations, more than two communications channels can be used. In particular, communications between each of the first client 110 and second client 120 and the servers can be performed through three or more different communications channels. As an example, a resource request can be sent by the client through a first communications channel. A challenge can be sent by the authorization server 162 to the client through a second communications channel. A response to the challenge can be sent by the client to the authorization server 162 through a third communications channel. Based on authentication of access privileges using the challenge and response, resources can be sent to the client through a fourth communications channel. In some implementations, some, all, or none of the first, second, third, and fourth communications channels can be the same communications channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing different channels / networks / protocols for response(s) or request(s) as necessary. This would enable enhanced authentication for security. The user would be authenticated using access privileges with well-known different channels / networks / protocols, abstract. 
Dan and Linecker do not specifically mention about, which is well-known in the art, which Redburg discloses, a unique identifier, IMEI, para 42. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention a unique identification or serial number that all mobile phones and smartphones have. It is normally 15 digits long.  

Claim(s) 2, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Redburg and Tiku et al., 10547599.
Referring to claim(s) 2, 10, Dan, Linecker, Redburg do not specifically mention about, which is well-known in the art, which Tiku discloses cellular / satellite telephone network, col., 6, lines 13-25. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing different channels / networks / protocols for response(s) or request(s) as necessary. This would enable enhanced authentication for security. The user would be authenticated using access privileges with well-known different channels / networks / protocols, Linecker para 13. Linecker discloses usage of short message service (SMS) communication. Cellular / satellite telephone network are short message service (SMS) communication and mere alternatives that can be used for the communication based on selection for the security.

Claim(s) 3, 4, 11, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Redburg and Mahaffey et al., 2014/0189808.
Referring to claim(s) 3, 11, Dan, Linecker, Redburg do not specifically mention about, which is well-known in the art, which Mahaffey discloses a cryptographic challenge, para 135. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known cryptographic challenge. As compared to a regular challenge, the cryptographic challenge would enable performing challenge/response between a client device and a server device with encrypted information. The need for encryption and decryption of the challenge would ensure that the encrypted challenge is not accessed without associated key, Mahaffey, para 135.  

Referring to claim(s) 4, 12, Mahaffey discloses IMEI and IMSI number stored in identity module in the communication device, Mahaffey, para 135.

Claim(s) 5, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Redburg and Kaal et al., 20170359344.
Referring to claim(s) 5, 13, Dan, Linecker, Redburg do not specifically mention about, which is well-known in the art, which Kaal discloses cryptographic random nonce, para 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known cryptographic challenge. As compared to a regular challenge, the cryptographic challenge would enable performing challenge/response between a client device and a server device with encrypted information. The need for encryption and decryption of the challenge would ensure that the encrypted .  

Claim(s) 6, 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Redburg, Mahaffey and Kaal.
Referring to claim(s) 6, 14, Mahaffey discloses IMEI and IMSI number, para 135. Dan, Linecker, Redburg, Mahaffey do not specifically mention about, which is well-known in the art, which Kaal discloses computing a cryptographic hash function based on the cryptographic random nonce, para 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known computing a cryptographic hash function. The cryptographic hash function would utilize well-known identifiers and provide increased resistance to known attacks, para 63.  

Claim(s) 7, 8, 15, 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Redburg and Sinha et al., 2015/0113618.
Referring to claim(s) 7, 15, Dan, Linecker, Redburg do not specifically mention about, which is well-known in the art, which Sina discloses the communication challenge is encrypted using a public key uniquely associated with the communication device, para 66, 67. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because as compared to a regular challenge, the encrypted challenge would enable performing challenge/response between a client device and a server device 

Referring to claims 8, 16, Sinha discloses decrypting the communication challenge using a private key uniquely associated with the communication device, para 66, 67.

Claim(s) 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan et al., EP 3230917 B1, pages 1-11 in view of Linecker et al., 20100122327 and Tao et al., WO 2012152076 A1.
Referring to claim(s) 17, Dan discloses a server using dual-network authentication to communicate with a communication device, the server comprising: (first and second channel, para 7, page 4, / dual band, para 6, page 7, between server and client) a memory configured to store an identifier of the communication device (5th paragraph, page 2); a processor configured to receive a communication request from the communication device over an internet protocol communication network (accessing from a client to a server over a packet based network, 5th paragraph, page 2), to generate a communication challenge in reply to the communication request, to send the
communication challenge to the communication device (creating and transmitting a challenge from the server to the client, 5th paragraph, page 2), to receive a response over the IP communication network
from the communication device in reply to the communication challenge (computing by the client using the challenge and sending response to the server, 5th paragraph, page 2), and to establish a connection with the communication device over the IP communication network upon authenticating the response (validating the information received from the client and providing access to the client, 5th paragraph, page 2). Dan does not specifically mention about, which is well-known in the art, which Linecker discloses, short message service (SMS) communication, para 13, 17. 
[0013] FIG. 1 is a block diagram of an example system 100 for securely authenticating access to remote resources. The system 100 includes a first client 110 (e.g., a desktop computer) and a second client 120 a first communications channel 130 (e.g., the Internet). As another example, the second client 120 can communicate with the one or more servers using a second communications channel 140 (e.g., using Short Message Service (SMS) protocol on a mobile communications network). The system also includes a resource server 150, an authorization server 162, and a web server 164 (e.g., a VPN web server).
[0017] In some implementations, more than two communications channels can be used. In particular, communications between each of the first client 110 and second client 120 and the servers can be performed through three or more different communications channels. As an example, a resource request can be sent by the client through a first communications channel. A challenge can be sent by the authorization server 162 to the client through a second communications channel. A response to the challenge can be sent by the client to the authorization server 162 through a third communications channel. Based on authentication of access privileges using the challenge and response, resources can be sent to the client through a fourth communications channel. In some implementations, some, all, or none of the first, second, third, and fourth communications channels can be the same communications channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing different channels / networks / protocols for response(s) or request(s) as necessary. This would enable enhanced authentication for security. The user would be authenticated using access privileges with well-known different channels / networks / protocols, abstract. 
Dan and Linecker do not specifically mention about, which is well-known in the art, which Tao discloses, a plurality of unique identifiers uniquely identifying a plurality of respective communication devices (IMEI/unique identifier for each terminal/device, page 2, last paragraph), and a plurality of public and private keys uniquely associated with the plurality of respective communication devices (key value pairs for each terminal/device, page 2, last paragraph). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing a unique identifier of the device for communication as necessary. This would enable enhanced authentication for security using the key pair associated with device. The user device would be authenticated based on the identifier of the device, a unique identification or serial number that all mobile phones and smartphones have. It is normally 15 digits long.  

Claim(s) 18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Tao and Pang et al., CN 201293803 Y.
Referring to claim(s) 18, Dan, Linecker, Tao does not specifically mention about, which is well-known in the art, which Pang discloses, a monitoring device, including SIM card and sensor, for monitoring a status of a remote appliance (first paragraph, page 3, sixth paragraph, page 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known devices including monitoring device with SIM card and sensor to monitor a remote appliance. One of ordinary skilled in the art would readily know that a SIM card, also known as subscriber identity module or subscriber identification module (SIM), is an integrated circuit intended to securely store the international mobile subscriber identity (IMSI) number and its related key, which are used to identify and authenticate subscribers on mobile telephony devices (such as mobile phones and computers). A sensor would enable detection of activities associated with the device. The monitoring device would enable collecting status information associated with other devices, first paragraph, page 3, sixth paragraph, page 7.

Claim(s) 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Tao, Pang, Kaal and Sinha.
Referring to claim(s) 19, Dan, Pang, Linecker, Tao does not specifically mention about, which is well-known in the art, which Kaal discloses, cryptographic random nonce, para 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known cryptographic challenge. As compared to a regular challenge, the cryptographic challenge would enable performing challenge/response between a client device and a server device with encrypted information. The need for encryption and decryption of the challenge would ensure that the encrypted challenge is not accessed without associated key. The cryptographic random nonce provide increased resistance to known attacks, para 63. Dan, Pang, Linecker, Tao, Kaal do not specifically mention about, which is well-known in the art, which Sina discloses the communication challenge is encrypted using a public key uniquely associated with the communication device, para 66, 67. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because as compared to a regular challenge, the encrypted challenge would enable performing challenge/response between a client device and a server device with encrypted information. The need for encryption and decryption of the challenge would ensure that the encrypted challenge is not accessed without associated key (public key), para 66, 67.

Claim(s) 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Dan in view of Linecker, Tao, Pang, Mahaffey, Sinha and Kaal.
Referring to claim(s) 20, Dan, Linecker, Tao, Sinha, Pang does not specifically mention about, which is well-known in the art, which Mahaffey discloses, IMEI and IMSI number stored in identity module in the communication device, Mahaffey, para 135. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known cryptographic challenge. As compared to a regular challenge, the cryptographic challenge would enable performing challenge/response between a client device and a server device with encrypted information. The need for encryption and decryption of the challenge would ensure that the encrypted challenge is not accessed without associated key, Mahaffey, para 135. Dan, Linecker, Tao, Sinha, Pang, Mahaffey do not specifically mention about, which is well-known in the art, which Kaal discloses authenticate the response by assessing that the response including a computing a cryptographic hash function based on the cryptographic random nonce, para 63. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Dan to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing the well-known computing a cryptographic hash function. The cryptographic hash function would utilize well-known identifiers and provide increased resistance to known attacks, para 63.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496